Title: To Thomas Jefferson from Pseudonym: "A True Republican", 26 January 1808
From: Pseudonym: “A True Republican”
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Sat Eveng. 12 oClockJanuary 26, 1808.
                  
                  You must know that there is a point of submission, beyond which no man Can pass without ceasing to be a man, and that there is a spirit in man and the insperation of the almighty giveth him understanding, You must also know that I have feelings as delicate as yours, and that any wounds inflicted, require as speedy a cure, as the wounds of any other man, Shakspeare spoke well and worthy of a man when he said
                  He takes my life
                  who takes the means whereby I live
                  I, a few years since, stood exalted in the public estimation I was upon an eminence, where I scorned the breath of the slanderer, “Above the vulgar level of the great” I was conscious of my integrity, and was “glad of mine innocence”. No one could say—This man has wronged me in anything—My sails were filled with the “Aura Popularis” and I was sailing down the stream of time, which would have carried me to my destined port, loaded with the honours of my country, and elated with the applauses of my fellow-Citizens—had not the pestilential breath of your accursed mouth, blasted my expectations; and like the destructive mildew—ruined my situation, Now yours, nor any other human power cannot avail to raise me from the ground and reinstate me in my former Glory, yes, I [may] emphatically call it glory—And if you could, you are so filled with the insanity of Napoleon, that you would rather endeavour to remove mountains, and alter natures most perfect works, than assist, a fellow man—Such is the pride and naughtiness of your soul
                  “The Evil that men do lives after them
                  The good is oft interred with their bones
                  So let it be with Jefferson”
                  So let it be with Jefferson, did I say? No forbid it Justice Let all his good be brought, that all may see his “good works” & wonder at the perfection of human nature, But this is too serious a place for irony—Life, precious life is concerned, We are treading upon the ashes of a ruined Character and touching the ashes of the dead—I say Let none of his good deeds be interred with his bones, but let them be shewn, and we shall then see what an infinitely little part of his motions, are marked with Good Intent,
                  Vita bene aota efficit senectutem jucundum—I wish with all my heart, that it would apply to you You once professed your friendship to me, but a life of Experience has convinced me, yes, has placed it beyond all doubt, that,
                  “Friendship’s a name to few confind
                  “The offspring of a noble mind
                  “That generous warmth which fills the Breast” has never approached yours—You are with all your experience and wisdom, still in the gall of Bitterness & Bonds of Iniquity— O Hypocrisy, Like the treacherous, Hyena you have wooed me to your assistance, and then have glutted, your bloody Maw, with the too credulous victim—Perhaps like the Crocodiles of Egypt you have wept over his palpitating heart—But then you have returned to your accursed repast with the fury of the Blackest demon in the realms of Pluto But I must put a stop to these gloomy considerations As I think upon the joys that are past, they overwhelm me with grief—Perhaps, indeed they “bear a just resemblance to my fortune, and suit the gloomy habit of my soul” yet for all this, I must turn my mind to some thing else, which will relieve me I hope you will Consider these things, and recur to your former actions, you may perhaps hear from me again—I am miserable. Verily, I say unto you you shall have your reward. Yours
                  
                     Mortuus 
                     
                  
                  
                     When your “Embargo” first appeared in the public prints, many others as well as myself were very much opposed to it, supposing that it would have a very contrary effect to what it has had,—But I wish you most honoured Sir to continue it as long as seemeth good to you—It is the sincere wish of many of my neighbours & as well as my own, that the “Embargo” may continue at least four months longer—
                     Grant me this request, since it is in your power, and I ask no more, & your petitioner will ever pray—
                     Most honoured Sir your very humble Servt.
                  
                  
                     
                        a true Republican 
                     
                  
               